BLODGETT, J.
Heard upon demurrer of defendant to declaration. Action for slander.
The slanderous words are in the Portuguese tongue and are translated as follows:
“I saw her with a man in an automobile on the boulevard who was not her husband.”
“I saw her with a man sitting in an automobile on the boulevard.”
“Meaning and intending that the plaintiff was a person of immoral character and was accustomed to indulge in immoral practices and was accus*329tomed to commit the crime of adultery and said words were so understood by said persons in whose presence said words were spoken.”
For plaintiff: E. P. McElroy and Justin P. McCarthy.
For defendant: Joseph H. Coen.
The demurrer consists of several counts, the gist of same being that the words alleged are not slanderous and not actionable.
The court is of the opinion that the words used are not in themselves slanderous and that the innuendoes deduced therefrom are incapable of the imputed construction.
Demurrer sustained.